Exhibit 99.1 Contact: Max Shevitz FOR IMMEDIATE RELEASE President Tel: 703/925-5590 Email: max_shevitz@learningtree.com LEARNING TREE INTERNATIONAL ANNOUNCES SECOND QUARTER FISCAL YEAR 2015 RESULTS RESTON, VA., May 14, 2015 – Learning Tree International (NASDAQ: LTRE) announced today its revenues and results of operations for its second quarter of fiscal year 2015, which ended April 3, 2015. In its second quarter of fiscal year 2015, Learning Tree reported revenues from continuing operations of $22.2 million, loss from continuing operations of $4.9 million, loss from discontinued operations of $3.0 million, and net loss of $7.9 million, or ($0.60) per share. These results compare with revenues from continuing operations of $23.2 million, loss from continuing operations of $3.9 million, loss from discontinued operations of $0.7 million, and net loss of $4.6 million, or ($0.35) per share in its second quarter of fiscal year 2014. On March 3, 2015, the Company completed the sale of its subsidiary in France, Learning Tree International S.A. to Educinvest SPRL. The sale of Learning Tree France resulted in a loss of $2.5 million. This loss plus the results of operations for Learning Tree France for the three and six month periods ended April 3, 2015 and March 28, 2014, respectively have been reclassified to the Loss from discontinued operations line on the Condensed Consolidated Statements of Operations presented herein. In addition, historical Condensed Consolidated Balance Sheet amounts for Learning Tree France have also been reclassified as discontinued operations. (See Tables below for full results.) Conference Call and Webcast Learning Tree will host an investor conference call to discuss second quarter of fiscal year 2015 results at 4:30 p.m. ET, May 14, 2015. To participate, call (888)339-2688 or +1(617)847-3007 (International Callers) and enter pass code: 63048741 at least five minutes before 4:30pm (ET) / 1:30pm (PT) on Thursday, May 14, 2015; or, go to Learning Tree’s Investor website at www.learningtree.com/investor to gain access and listen to the live webcast. A webcast replay of the investor conference call is available for 90 days via the Internet through the Investor Relations section of Learning Tree’s website at www.learningtree.com/investor . About Learning Tree International Established in 1974, Learning Tree International is a leading worldwide vendor-independent provider to business and government organizations for the training and education of their information technology (“IT”) professionals and managers. In addition to training, we support our customers by providing a suite of skills enhancement serviceswhich helpbusiness and government organizationsassess the skill level of their IT staff & new hires, determine skill gaps, and define learning paths to enhance the competences of their IT workforce Learning Tree develops, markets, and delivers a broad, proprietary library of instructor-led courses focused on: web development, IT security, project management, operating systems, databases, networking, software development, leadership, and management and business skills. Courses are offered atLearning Tree Education Centers and training locations around the world, on-site at client facilities, or via the Internet with Learning Tree AnyWare™, our web-based, remote-attendance platform. For more information about Learning Tree and its products and services, call 1-888-THE-TREE (1-888-843-8733), or visit the Learning Tree Web site at www.learningtree.com . Cautionary Statement Regarding Forward Looking Statements The statements contained herein that are not historical facts are forward-looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on Learning Tree . Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of Learning Tree. There can be no assurance that future developments affecting Learning Tree will be the same as those anticipated. Learning Tree cautions readers that a number of important factors could cause actual results to differ materially from those expressed in, or implied or projected by, such forward-looking statements. Investors should not put undue reliance on these forward-looking statements, since they are based on key assumptions about future risks and uncertainties. Some of these risks and uncertainties that could affect Learning Tree and its business include, but are not limited to the following: risks associated with the timely development, introduction, and customer acceptance of Learning Tree's courses; competition; international operations, including currency fluctuations; changing economic and market conditions; technology development and new technology introduction; efficient delivery and scheduling of Learning Tree's courses; intellectual property, including having to defend potential infringement claims; risks associated with cyber security; adverse weather conditions, strikes, acts of war or terrorism and other external events; and attracting and retaining qualified personnel. Learning Tree is not undertaking any obligation to update forward-looking statements contained herein to reflect future events, developments or changed circumstances. In order to help the reader assess the factors and risks in Learning Tree's business that could cause actual results to differ materially from those expressed in the forward looking statements, Learning Tree discusses in its 2014 Annual Report on Form 10-K (“Form 10-K”) and Quarterly Report on Form 10-Q for the quarterly period ended April 3, 2015 (“Form 10-Q”), those risks in Item 1A, “Risk Factors”. Please read the Form 10-K and the Form 10-Q, including the Risk Factors included therein, which are filed with the Securities and Exchange Commission (“SEC”) and available at the SEC's Internet site ( http://www.sec.gov ). # # # Release Summary: Learning Tree International announced today its revenues and results of operations for its second quarter of fiscal year 2015, which ended April 3, 2015. Table 1 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share data) Three Months Ended Six Months Ended April 3, March 28, April 3, March 28, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ 22,152 $ 23,184 $ 46,552 $ 51,295 Cost of revenues 13,962 14,488 27,688 30,123 Gross profit 8,190 8,696 18,864 21,172 Operating expenses: Course development 2,111 1,734 3,820 3,585 Sales and marketing 6,080 5,475 11,612 10,838 General and administrative 4,991 5,067 9,855 10,176 Total operating expenses 13,182 12,276 25,287 24,599 Loss from operations ) Other income (expense), net 166 ) 387 ) Loss from continuing operations before income taxes ) Provision for income tax 52 274 210 394 Loss from continuing operations ) (Loss) income from discontinued operations, net of tax ) ) ) 39 Loss on disposal of discontinued segment ) - ) - (Loss) income from discontinued operations ) ) ) 39 Net loss $ ) $ ) $ ) $ ) Earnings (loss) per share basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) ) 0.01 Basic and diluted loss per share $ ) $ ) $ ) $ ) Table 2 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (all amounts in thousands) April 3, October 3, (unaudited) Cash and cash equivalents $ 22,330 $ 29,881 Trade accounts receivable, net 9,197 13,523 Prepaid expenses and other 5,421 4,968 Current assets of continuing operations 36,948 48,372 Current assets of discontinued operations - 4,472 Total current assets 36,948 52,844 Depreciable assets, net and other 11,626 12,718 Depreciable assets, net and other of discontinued operations - 638 Total assets $ 48,574 $ 66,200 Accounts payable and accrued liabilities $ 12,687 $ 14,191 Deferred revenues 23,495 26,572 Current liabilities of continuing operations 36,182 40,763 Current liabilities of discontinued operations - 2,593 Total current liabilities 36,182 43,356 Other long term liabilities of continuing operations 5,913 6,800 Other long term liabilities of discontinued operations - 247 Total liabilities 42,095 50,403 Stockholders' equity 6,479 15,797 Total liabilities and stockholders' equity $ 48,574 $ 66,200
